     Case 8:19-cv-00302-AG-KES Document 8 Filed 03/01/19 Page 1 of 5 Page ID #:73




 1   Pritish Vora
 2 27758 Santa Marg. Pkwy,#530                                                  ~"
                                                                                ~.
 3 Mission Viejo, CA 92691                                             ~        ~~~~~~
                                                                       3~         - .;.'.

 4   949-292-8359                                                      ~                    —'
 5 Plaintiff in Pro Per                                                ',          ~        ~"
                                                                                            ~    D
                                                                                ~ n -_°
                                                                                     .e o
 6                                                                                  ~?
                                                                           f      r'`'= o
                                                                           ~Y     ~~~
                                                                                    ~ p►
 7
 8
 9                        UNITED STATES DISTRICT COURT

10                        CENTRAL DISTRICT OF CALIFORNIA

11
12 Pritish Vora,                                  Case No.: 8:19-cv-00302 AG (KESx)

13              Plaintiff,                        NOTICE OF PROOF OF SERVICE

14         vs.                                    AS TO DEFENDANT EQUIFAX

15 EQUIFAX INFORMATION
16 SERVICES, LLC et a1.,
17                            s).

18         COMES NOW Plaintiff, Pritish Vora ("Plaintiff'), by way of Pro Se, hereby

19   files with the HONORABLE COURT the duly executed PROOF OF SERVICE a~

20   to defendant EQUIFAX INFORMATION SERVICES, LLC ("EQUIFAX").

21         1.       The following documents were served to defendant EQUIFAX in the

22   above-captioned matter: Civil Cover Sheet, Summons, Complaint, Certification

23   and Notice of Interested Parties, Notice to Parties of Court-directed ADR Program;

24   Notice of Assignment to Magistrate Judge, and COURT ORDER for status

25   conference ("the case initiating documents").

26         2.       Plaintiff also attaches herewith the ORIGINAL summons and

27   ORIGINAL return of service of process server and copy of invoice, confirming

28   delivery of the case initiating documents as to defendant EQUIFAX.

                                              1

                      NOTICE OF PROOF OF SERVICE AS TO DEFENDANT EQUIFAX
     Case 8:19-cv-00302-AG-KES Document 8 Filed 03/01/19 Page 2 of 5 Page ID #:74




 1         3.    Based on the foregoing, and pursuant to F.R.C.P. 4, 5 and L.R. 5~
 2   3.1.2, Plaintiff facilitates PROOF OF SERVICE as to defendant EQUIFAX.
 3
 4
 5   Respectfully submitted on this day of
 6
 7
 8                                                    ,~

 9                                           by Pritish Vora, Plaintiff, Pro Se
10                                           27758 Santa Marg. Pkwy,#530
11                                           Mission Viejo, CA 92691
12                                           949-292-8359
13                                           pvora2112(a~email.com
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2

                    NOTICE OF PROOF OF SERVICE AS TO DEFENDANT EQUIFAX
     Case 8:19-cv-00302-AG-KES Document 8 Filed 03/01/19 Page 3 of 5 Page ID #:75

AO 440(Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                 for the
                                                   Central District of California


                         Pritish Vora



                           Plainliff(s)
                               v.                                      Civil Action No.
                                                                                          SACV19-00302 AG (KESx)
    EQUIFAX INFORMATION SERVICES, LLC;
   EXPERIAN INFORMATION SOLUTIONS, INC.;
             TRANS UNION, LLC

                          Defendants)


                                               SUMMONS IN A CIVIL ACTION

TO: (Defendan['s name and address)
                                      EQUIFAX INFORMATION SERVICES, LLC;
                                      c/o registered agent
                                      The Prentice-Hall Corporation System, Inc.
                                      2710 Gateway Oaks Drive Suite 150N
                                      Sacramento, CA 95833


         A lawsuit has Ueen filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12(a)(2) or(3) —you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                      Pritish Vora
                                      27758 Santa Marg. Pkwy, #530
                                      Mission Viejo, CA 92691


       If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                          CLERK OF COURT


Date:           02/14/2019
        Case 8:19-cv-00302-AG-KES Document 8 Filed 03/01/19 Page 4 of 5 Page ID #:76
                                                    RETURN OF SERVICE

                                        UNITED STATES DISTRICT COURT
                                               District of California

 Case Number: SACV 19-00302 AG
(KESX)CENTRAL DISTRICT

Plaintiff:
Pritish Vora
vs.
Defendant:
ECIUIFAX INFORMATION SERVICES, LLC ET AL.


For:
Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691

Received by Serves R Us on the 22nd day of February, 2019 at 7:01 pm to be served on EQUIFAX INFORMATION
SERVICES, LLC, 2710 Gateway Oaks Drive, Suite 150N,Sacramento, CA 95833.

 I, James Thomas, do hereby affirm that on the 25th day of February, 2019 at 11:20 am,I:

served a REGISTERED AGENT by delivering a true copy of the CIVIL COVER SHEET,SUMMONSCOMPLAINT,
NOTICE OF ASSIGNMENT TO MAGISTRATE JUDGE, NOTICE TO PARTIES OF COURT-DIRECTED ADR
PROGRAM,COURT ORDER FOR STATUS CONFERENCE, CERTIFICATION AND NOTICE OF INTERESTED
PARTIES with the date and hour of service endorsed thereon by me, to: Becky DeGeorge c/o The Prentice-Hall
Corporation System,lnc. as Registered Agent at the address of: 2710 Gateway Oaks Drive, Suite 150N,
Sacramento, CA 95833 on behalf of EQUIFAX INFORMATION SERVICES, LLC, and informed said person of the
contents therein, in compliance with state statutes.


Service Fee Items:
 Standard Serve    $62.50
 Total             $62.50

 certify that I am over the age of 18, have no interest in the above action, and am a Registered Process Server, in good
standing, in the judicial circuit in which the process was served.




                                                                                                                         ~,~~~
                                                                                                                                 ~•
                                                                                                                    r,     ~-~"
                                                                                             James Thomas
                                                                                             201541

                                                                                            Serves R Us
                                                                                            915 L Street # C123
                                                                                            Sacramento, CA 95814
                                                                                            (916)691 X109

                                                                                             Our Job Serial Number: SRU-2019000377


                                     Copyright m 1992-2019 Database Services, Inc. -Process Servers Toolbox V7.2n
  Case 8:19-cv-00302-AG-KES Document 8 Filed 03/01/19 Page 5 of 5 Page ID #:77

                 ~       ;                                    INVOICE                                             Invoice #SRU-2019000377
                                                                                                                                 2/25/2019
       ~~ I~
    CA Filing Services in ~acran~enta                                                                                Send Payments To:
                                                                                                                     Serves R Us
                                                                                                                     915 L Street # C123
                                                                                                                     Sacramento, CA 95814
                                                                                                                     Phone:(916) 691-4109
   '-`j     its steed P~o~~ess Servers                                                                               Fax:(916) 405-3808
                                                                                                                     Servesrus.Com

Pritish Vora
27758 Santa Marg. Pkwy,# 530
Mission Viejo, CA 92691


Case Number: SACV 19-00302 AG (KESX) CENTRAL DISTRICT

Plaintiff:
Pritish Vora

Defendant:
EQUIFAX INFORMATION SERVICES, LLC ET AL.


Received: 2/22/2019 Served: 2/25/2019 11:20 am CORPORATE -REGISTERED AGENT
To be served on: EQUIFAX INFORMATION SERVICES, LLC

                                                       ITEMIZED LISTING

Line Item                                                                                                     Quantity    Price     Amount
Standard Serve                                                                                                   1.00     62.50       62.50
TOTAL CHARGED:                                                                                                                       $62.50


                                                    Pre Payment                                                                       62.50

BALANCE DUE:                                                                                                                          $0.00

                                             Thank you for your business!




               *PAYMENT WILL SHOW AS AUTHORIZE.NET OR PAYPAL ON YOUR STATEMENT."




                                                                                                                                  Page 1 / 1
                               Copyright D 1992-2019 Database Services, Inc. -Process Server's Toolbox V72n
